Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
Mr. Babb : I offer to stipulate that the merchandise covered by this appeal consists of men’s dacron sport shirts exported from the Philippine Islands on or about March 14, 1962;
That the merchandise involved herein is not on the final list, on this T.D. 54521;
That at or about the time of the exportation such or similar merchandise was not sold or freely offered for sale in the country of exportation for exportation to the Ünited States, and was not sold or freely offered for sale in the United States;
That constructed value, as defined in 402 of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956, is the basis of appraisement, and the figures making up the basis of appraisement are as follows:
Eor materials, $14,661.62; cost of labor, $1,231.05; plus as general expenses and profit, 18.8% of the cost of materials and labor; plus packing, at $123.65.
Mr. Shostak : The defendant so stipulates.
On the agreed facts, I find and hold constructed value, as that value is defined in section 402 of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, is the proper basis for the determination of the value of the merchandise here involved' and that such value is $19,004.14.
Judgment will issue accordingly.